DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-14 in the reply filed on 05/24/2021 is acknowledged.

Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6, which depends from claim 1 recites “an insertion mechanism that includes the device of claim 1 and deploys the device into the lumen at a predetermined location relative to the target tissue”. The limitation should be amended to recite --the insertion mechanism of claim 1-- since the “insertion mechanism” is already recited in claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 1 recites “b. one or more tissue tags connected to the expandable rounded members or the expandable rounded members being made of a magnetized material”. It is unclear if the recitation is a Markush-type claim. For purposes of the examination, the limitation is being treated as a Markush-type type claim reciting the tissue tags connected to an expandable member and the expandable member being made of a magnetize material as recited alternatives. 
Claim 5 recites “wherein some of the one or more markers include one or more solid markers that are deployed into the lumen”. The recitation of “solid” confers an infinite possible meanings to the markers. For purposes of the examination the limitation is being interpreted to mean that the markers are rigid and of a predetermined size.
Claim 10 recites “wherein a. a display system indicates a proximity of the tip of the one or more tissue effecting elements to the one or more markers; b. an alarm system provides a signal when the tip and the one or more markers are within a predetermined distance of each other; c. power supplied to the tip is removed when the tip and the one or more markers are within a predetermined distance of each other; or d. a combination thereof”. However, it is unclear if the limitations itemized a-d are a combination or alternatives. For purposes of the examination, the claim is being examined as a Markush-type claim. Proper Markush-type claim structure should be followed in amending the claim. See MPEP 2117. 

Claims 2-9 and 11-14 are rejected based on their respective dependencies on claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Geoffrion, et al., US 6338709, hereafter referred to as “Geoffrion”, in view of Huelman, et al., US 20160220314, hereafter referred to as “Huelman” (included in IDS dated 05/24/2021).

see fig. 15) comprising: 
a. one or more markers (see braids 1000 and 1010 of fig. 15), some or all of which are expandable rounded members that are expandable from a stored state to an expanded state (see self-expandable oblong shaped braids in fig. 15) and when in the expanded state each of the expandable rounded members expand to move into contact with a lumen in an organ (see col. 15, lines 61-68 for the self-expanding mechanism of the braids which expand to fill the lumen of a vessel); and 
wherein the expandable rounded members are configured to be located within and deployed from an insertion mechanism into the lumen in the organ (col. 15, lines 61-68 indicates that the self-expanding oblong braids may fit within the sheath 1050 before and after they are deployed).
Geoffrion does not teach b. one or more tissue tags connected to the expandable rounded members or the expandable rounded members being made of a magnetized material;
However, Huelman teaches a surgical guidance system (see paragraph 31), including hollow disc-shaped magnets 76 of fig. 8 of an implantable device 20 of fig. 8, for guiding a surgical instrument 22 to the region of interest. See paragraph 32.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Geoffrion’s braids with Huelman’s magnets to improve safety of the procedure. See paragraph 12 of Huelman. 

Regarding claim 2, Geoffrion in view of Huelman teaches all the limitations of claim 1 above. 
Geoffrion further teaches wherein the lumen in the organ is a natural orifice and entry of the one or more markers is through the natural orifice (See col. 5, lines 53-61 for the blood vessel through which the catheter including the braids are placed).


Geoffrion further teaches wherein all or a portion of the expandable rounded members are made of nitinol (see col. 15, lines 11-16).

Regarding claim 4, Geoffrion in view of Huelman teaches all the limitations of claim 1 above.
Huelman further teaches wherein the expandable rounded members include a hollow center (see magnets 76 of fig. 8 and paragraph 46 for the description of the general configuration in fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Geoffrion’s braids with Huelman’s rigid tubular magnets with hollow centers to improve safety of the procedure. See paragraph 12 of Huelman. 

Regarding claim 5, Geoffrion in view of Huelman teaches all the limitations of claim 1 above.
Heulman further teaches wherein some of the one or more markers include one or more solid markers that are deployed into the lumen (see paragraphs 46-47 for the description of the magnets which have a rigid tubular shape).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Geoffrion’s braids with Huelman’s rigid tubular magnets to improve safety of the procedure. See paragraph 12 of Huelman. 

Regarding claim 6, Geoffrion in view of Huelman teaches all the limitations of claim 1 above.
sheath 1050 of fig. 15) that includes the device of claim 1 and deploys the device into the lumen at a predetermined location relative to the target tissue (col. 15, lines 61-68 indicates that the self-expanding oblong braids may fit within the sheath 1050 before and after they are deployed).
Huelman further teaches a surgical system (see paragraph 31) comprising: one or more tissue effecting elements (see surgical instrument 22 of fig. 11 and paragraph 57) including a tip (see distal tip 212 of fig. 11 and paragraph 57); 
one or more device tags (proximity sensor 24 of fig. 11) having a spatial relationship and magnetic orientation with the tip of the one or more tissue effecting elements (see paragraph 60 for the placement of the proximity sensor 24 at the distal end of the surgical instrument 22). 


Regarding claim 10, Geoffrion in view of Huelman teaches all the limitations of claim 6 above.
Huelman further teaches wherein a. a display system (notification unit 28 (which is a touchscreen display according to paragraph 65)) indicates a proximity of the tip of the one or more tissue effecting elements to the one or more markers (see paragraph 65 for the notification based on the proximity information garnered in paragraph 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Geoffrion’s device with Huelman’s notification unit 28 for presentation of catheter location to the user to improve safety of the procedure. See paragraph 12 of Huelman. 

Regarding claim 11, Geoffrion in view of Huelman teaches all the limitations of claim 6 above.
Claim 10, from which claim 11 depends, lists limitations a-d in the alternative.  The limitations of claim 11 further limit the signal in limitation b.  In the rejection of claim 10, the Office presented evidence obviating the limitations in limitation a.  As claim 11 directs to the limitations of b in claim 10, it is necessarily rendered obvious when the alternative limitations of a are relied upon

Regarding claim 12, Geoffrion in view of Huelman teaches all the limitations of claim 6 above.
Geoffrion in view of Huelman wherein the power supplied to the tip cuts tissue, cauterizes tissue, coagulates tissue, or a combination thereof. Claim 10, from which claim 12 depends, lists limitations a-d in the alternative. The limitations of claim 12 further limit the power supplied in limitation c. In the rejection of claim 10, the Office presented evidence obviating the limitations in limitation a. As claim 12 directs to the limitations of c in claim 10, it is necessarily rendered obvious when the alternative limitations of a are relied upon. 

Regarding claim 13, Geoffrion in view of Huelman teaches all the limitations of claim 6 above.
Geoffrion further teaches wherein the one or more tissue tags and the one or more markers are inserted into a same lumen and surgery is performed on that lumen (see fig. 15 and col. 15, lines 61-68 for the self-expanding mechanism of the braids which expand to fill the lumen of a vessel).

Regarding claim 14, Geoffrion in view of Huelman teaches all the limitations of claim 6 above.
see fig. 15) but fails to teach that the one or more device tags includes a device tag located between the two markers.
However, Huelman teaches a proximity sensor 24 attached to a distal portion of a surgical instrument 22 (see figs. 11 and 12). The recitation of “located between the two markers” is considered a statement of intended use and fails to impart further structural elements to the claim.  The device of Geoffrion in view of Huelman is considered capable of performing as claimed at least during an insertion of the surgical instrument 22 into the area between the two tags. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the proximity sensor 24 on the distal end of Geoffrion’s radiation catheter 1020 so that as depicted in fig. 15, the proximity sensor 24 resides the between the two expandable braids 1010 and 1000 during ablation of the stenosis site for improved safety of the procedure. See paragraph 12 of Huelman. 


Claims 1 and 6 are, alternatively, rejected under 35 U.S.C. 103 as being unpatentable over Huelman in view of Geoffrion. 

Regarding claim 1, Huelman teaches a device (see implantable device 20) comprising: 
a. one or more markers, some or all of which are rounded members (hollow disc-shaped magnets 76 of fig. 8 of an implantable device 20 of fig. 8) 
paragraph 56 includes that the rounded members are magnets and paragraphs 32-33 describe how the device is used in operation); and 
wherein the rounded members are configured to be located within and deployed from an insertion mechanism (see tubular member 44 of fig. 2 within which the magnets are disposed (see Fig. 5)) into the lumen in the organ (see paragraph 37).
Huelman does not teach that some or all of the markers are expandable rounded members that are expandable from a stored state to an expanded state and when in the expanded state each of the expandable rounded members expand to move into contact with a lumen in an organ
However, Geoffrion teaches a device (see fig. 15), including markers are expandable rounded members that are expandable from a stored state to an expanded state (see self-expandable oblong shaped braids 1000 and 1010 in fig. 15) and when in the expanded state each of the expandable rounded members expand to move into contact with a lumen in an organ (see col. 15, lines 61-68 for the self-expanding mechanism of the braids which expand to fill the lumen of a vessel)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Huelman’s magnets as Geoffrion’s expandable braids to enable accurately and easily centering the implantable device 20 of Huelman the way Geoffrion’s expandable braids center the radiation catheter. See col. 2, line 36-38 of Geoffrion.

Regarding claim 6, Huelman in view of Geoffrion teaches all the limitations of claim 1 above. 
Huelman further teaches a surgical system (see paragraph 31) comprising: 
one or more tissue effecting elements (see surgical instrument 22 of fig. 11 and paragraph 57) including a tip (see distal tip 212 of fig. 11 and paragraph 57); 
proximity sensor 24 of fig. 11) having a spatial relationship and magnetic orientation with the tip of the one or more tissue effecting elements (see paragraph 60 for the placement of the proximity sensor 24 at the distal end of the surgical instrument 22), and an insertion mechanism  that includes the device of claim 1 (see tubular member 44 of fig. 2 within which the magnets are disposed (see Fig. 5)) and deploys the device into the lumen at a predetermined location relative to the target tissue (see paragraph 36) .

Claims 7-9 are, alternatively, rejected under 35 U.S.C. 103 as being unpatentable over Huelman in view of Geoffrion, as applied to claim 6, and further in view of Spence. 

Regarding claim 7, Huelman in view of Geoffrion teaches all the limitations of claim 6 above.
Huelman in view of Geoffrion fail to teach wherein the device has a magnetic orientation that repels a device tag.
However, Spence teaches a system for applying fasteners to a region of interest for surgical procedure (see paragraph 26), including guide magnets provided on a distal end of catheters and using the repelling and attractive forces of the poles to guide the catheters, such as Geoffrion’s radiation catheter 1020, to a region of interest. See paragraph 26 of Spence. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Huelman’s magnets, as modified by Geoffrion to produce forces of repulsion between the magnet and the proximity sensor for accurate positioning of the catheter. See paragraph 23 of Spencer. 


Huelman further teaches wherein the one or more device tags (proximity sensor 24 of fig. 11) present a magnetic field of common polarity as the one or more tissue tags of the device so that the one or more device tags provide an increase in tactile resistance to the tip of the tissue effecting element moving towards the one or more tissue tags, (see paragraph 32 for the tactile feedback provided due to the proximity of the proximity sensor 24 to within a predetermined distance to the magnets 76 of the implantable device 20) 
Huelman in view of Geoffrion does not teach that the target tissue and the one or more tissue tags are displaced as the one or more device tags are moved towards the target tissue and the one or more tissue tags.
However, Spence teaches using magnets to steer catheters and apply fasteners to a region of interest for surgical procedures (see paragraph 26), including using of the magnets to trap tissue, see paragraph 122 and figs. 11A-11C. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Huelman’s magnets, as modified by Geoffrion to produce forces of repulsion between the magnet and the proximity sensor for accurate positioning of the catheter. See paragraph 23 of Spencer. 

Regarding claim 9, Huelman in view of Geoffrion teaches all the limitations of claim 8 above.
Huelman further teaches wherein the tissue effecting element is a blade or a needle (see paragraph 57).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6689119 teaches the use of magnets to maintain the position of an intravascular catheter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/           Examiner, Art Unit 3793                                                                                                                                                                                          
/LUTHER BEHRINGER/            Primary Examiner, Art Unit 3793